Citation Nr: 0817112	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-36 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by which the RO, inter 
alia, denied entitlement to service connection for a low back 
disability.  

In April 2008, the veteran testified at a hearing before the 
undersigned at the RO.


FINDING OF FACT

A low back disability is not shown to be related to the 
veteran's active duty service.  


CONCLUSION OF LAW

A low back disability was not incurred in or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), in this case, the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in December 2007.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in July 2005 and December 2007 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a comprehensive VA examination of the spine was 
provided in July 2007.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private medical 
records dated from April 1996 to March 2007 from various 
private sources to include the Flagstaff Medical Center, 
Summit Surgery Center in Flagstaff, and D.A. T., D.C.  The 
veteran denied VA treatment and indicated that earlier 
private medical treatment records had been shredded.  
Furthermore, the veteran was afforded a travel Board hearing 
and had an opportunity to set forth his contentions during 
the hearing before the undersigned.  The veteran was afforded 
a thorough VA medical examination in July 2007.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

No low back  trouble was found on enlistment in May 1964.  

In March 1968, the veteran was given a pre-discharge 
orthopedic examination.  He reported a history of a low back 
injury in May 1966 for which he was not evaluated.  The 
report goes on to describe an August 1967 incident in which 
the veteran fell from the wing of an aircraft after which he 
experienced low back pain.  He did not go to the hospital.  
An X-ray study of the lumbosacral spine was within normal 
limits.  The impression was of back pain, possible chronic 
strain, of the lumbosacral spine.  A firm mattress and over-
the-counter analgesics were prescribed, and a normal 
discharge was recommended.

The veteran submitted substantial private medical treatment 
records dated from April 1996 to March 2007 reflecting 
disabilities of the low back to include lumbosacral 
radiculopathy, disc herniation/stenosis, chronic low back 
pain secondary to facet syndrome, and neurologic claudication 
with focal neurologic deficits into the left leg.

A January 2003 report of K.F. N., M.D. reflected a finding of 
severe central lumbar spinal stenosis resulting in left 
greater than right radiculopathy with intermittent 
symptomatology since 1968 in the lumbar area and the left 
lower extremity since 1980, clinical evaluation consistent 
with potential peripheral neuropathy versus the prior 
diagnosis, and other findings.  According to Dr. N., there 
were multiple potential neurologic etiologies for the 
veteran's complaints.  These, as indicated by Dr. N., were 
responsible for most of the veteran's low back complaints.  

In November 2006, Dr. T. indicated that he had treated the 
veteran from 1990 through 2003 for sciatic pain and 
degeneration of the lumbar spine.  Dr. T. continued, "[The 
veteran's] history indicates a fall while in the Air Force in 
1965 or 1966.  [The veteran] stated he has had consistent 
pain since the fall which has worsened over the years."  
Furthermore, Dr. T. maintained that the veteran's current low 
back condition would indicate that the underlying causative 
injuries were sustained 20 to 30 years prior and were 
consistent with the veteran's description of a fall during 
service.  Dr. T. opined that symptoms such as low back pain 
and sciatic pain radiating into the left leg were 
attributable to service.

On July 2007 VA orthopedic examination, the veteran reported 
low back pain since 1965 when he fell onto his buttocks while 
working on an aircraft.  He denied any other low back 
injuries in service or subsequent to service.  He reported 
symptoms relative to the low back from 1965 to separation in 
1968.  He again had some low back pain in the 1970's.  The 
examiner diagnosed degenerative disc disease at L3-L5 and 
radicular symptoms without evidence of radiculopathy and X-
ray evidence of minimal incipient degenerative joint disease.  
The VA examiner, a Board-Certified orthopedist, opined that 
it was unlikely that any current low back condition was 
caused by or related to service.  A fall onto the buttocks 
from standing level would not cause the current X-
ray/magnetic resonance imaging findings, according to him.

At his April 2008 hearing, the veteran again asserted that he 
has been suffering his low back symptomatology since a fall 
in service.  

Analysis

At the outset, the Board notes that it cannot credit the 
veteran's assertions as to the etiology of his claimed low 
back disability because he is not shown to possess any 
relevant medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board will consider only the competent 
medical opinions contained herein.

That the veteran suffered some sort of fall in service is not 
in question, although there has been some discrepancy 
regarding the actual year and nature of the injury.  While 
the veteran never sought contemporaneous treatment for 
alleged low back injuries in service, he reported them while 
still in service without reference to a claim for 
compensation.  The question, rather, is whether current low 
back complaints and any diagnosed low back disabilities are 
related to the incident or incidents in service.

The record contains two medical opinions regarding the 
relationship between current low back disabilities and 
service.  There is the opinion of Dr. T. and that of the VA 
examiner.  The former is favorable, and the latter is not.  
However, the Board tends to favor the opinion of the VA 
examiner according to which service connection for a low back 
disability is not warranted.  The VA examiner is a medical 
doctor and Board-certified orthopedist, while Dr. T. is a 
chiropractor.  Certainly, Dr. T. has expertise in his field, 
but the Board is of the impression that more weight should be 
accorded the opinion and judgment of a physician who has 
undergone the rigors of specialized training in orthopedics.  
The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

Because the VA examiner opined, based on his review of the 
record and examination of the veteran, that the veteran's 
current low back disability could not have been due to the 
reported fall in service, service connection for a low back 
disability is denied.  38 C.F.R. § 3.303.  A grant of service 
connection requires a nexus between a current disability and 
service.  Id.  In this case, such nexus has not been shown.

The Board notes in passing that Dr. N.'s assertion that there 
were multiple potential neurologic etiologies for the 
veteran's low back complaints does not bear upon the issue at 
hand because he does not discuss any possible nexus between 
the current low back condition and service.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
orthopedic examination by a Board-certified orthopedist in 
July 2007, the veteran's low back disability was found to be 
unrelated to any fall in the mid to late 1960's.  The 
evidence to the contrary, the opinion of Dr. T., while 
credible, was found to be less reliable, as explained above.  
Thus, the preponderance of the evidence is against the claim, 
and the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


